DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on October 7th 2021 has been entered. Claims 1, 14 and 18 have been amended. Claims 1 - 20 are currently pending.

Response to Arguments
35 U.S.C. §102
3.	Applicant's arguments, see Remarks pp. 7 -12, filed October 7th 2021, with
respect to the rejections of claims 1, 2, 14, 15, 18 and 19 under 35 U.S.C. §102 have been fully considered and they are persuasive.
In regards to the amended independent claims 1, 14 and 18 applicant argues that the cited reference of Bestler does not fully disclose some of the newly recited amendments such as “(iii) that matching the metadata characteristic includes identifying a plurality of regions that each store at least a portion of the implicated metadata portion” and “(iv) that matching the metadata characteristic also includes generating sub-requests for respective regions of the plurality of regions based on the update request.”

The 35 U.S.C. §102 rejection is thus withdrawn.

35 U.S.C. §103
Applicant's arguments, see Remarks pp.12 - 20, filed October 7th 2021, with
respect to the rejections of dependent claims 1, 3 – 13, 16, 17 and 20 under 35 U.S.C. §103 have been fully considered and they are persuasive.
4.	In regards to dependent claims 3, 16 and 20, since they inherit the amendments to their respective independent claims, applicant asserts the combination of Bestler and Crofton do not teach each and every limitation of their respective claims. 
Examiner respectfully agrees.
In regards to dependent claims 4, 5 and 17, since they inherit the amendments to their respective independent claims, applicant asserts the combination of Bestler and Orenstein do not teach each and every limitation of their respective claims. 
Examiner respectfully agrees.
In regards to dependent claim 6 since it inherits the amendments form its  independent claim applicant asserts the combination of Bestler and Karr does not teach each and every limitation of the claim. 
Examiner respectfully agrees.

Examiner respectfully agrees.
In regards to dependent claims 8 and 9 since they inherit the amendments to their respective independent claims, applicant asserts the combination of Bestler, Ramsden and Karr do not teach each and every limitation of their respective claims. 
Examiner respectfully agrees.
In regards to dependent claims 10 - 12 since they inherit the amendments to their respective independent claims, applicant asserts the combination of Bestler, Ramsden, Karr and Bestler II do not teach each and every limitation of their respective claims. 
Examiner respectfully agrees.
In regards to dependent claim 13 since it inherits the amendments from its  independent claim applicant asserts the combination of Bestler and Gupta does not teach each and every limitation of the claim. 
Examiner respectfully agrees.
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter Bestler III
Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

Claims 1, 2, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter Bestler III.
Regarding claim 1 Bestler teaches a data storage system, (Fig. 1, object storage system 0042]) comprising: storage for storing: data chunks, (Fig. 1, (106) Chunk Server [0042]) object level metadata (Fig. 3, (304) object metadata [0074]) associated with portions of the data chunks, (cross referencing between objects and chunks[0047]) (object metadata and chunks provide a many-to-many (not just a one-to many)
 and chunk level metadata (Fig. 3, (314) chunk metadata [0075]) associated with respective data chunks; (The chunk meta data 314 may include zero or more back-references 316 (shown as 316-1, 316-2, ... , and 316-n). Each back-reference 316 is a reference from a chunk identifier 312 [0075]) and a global enumerator (chunk server [0131]) programmed to: obtain an update request (to receive chunk put operations [0131]) comprising a metadata characteristic (mutable metadata about chunks [0122]) and update data; (immutable payload for chunks [0122])  in response to obtaining the update request: (a chunk put request is made to the local chunk server [0156]) match (chunks that have verified back-references to objects [0072]) the metadata characteristic (class-of-storage [0033]) to at least one selected from a group consisting of a portion of the object level metadata (class-of-storage attribute for a file or object [0104]) and a portion of the chunk level metadata (class-of-storage attribute for the chunk [0105]) to identify an implicated metadata portion; (the class-of-storage requirement for the chunk for the object [0072]) and modify, (updating [0072])  based on the update data, (immutable payload for chunks [0122]) the implicated metadata portion (the class-of-storage requirement [0072])
	Bestler does not fully disclose wherein, to match the metadata characteristic, the global enumerator is configured to: identify a plurality of regions that each store at least a portion of the implicated metadata portion; generate sub-requests for respective regions of the plurality of regions based on the update request; distribute the sub-requests to regional enumerators in respective regions of the plurality of regions; and aggregate responses to the sub-requests from the regional enumerators
Bestler III teaches wherein, to match the metadata characteristic, (a chunk’s hash ID is the cryptographic hash for the chunks holding metadata. In an exemplary embodiment, this mapping is accomplished by indexing one row from a shared Distributed Hash Allocation Table [0113])   the global enumerator (first storage server [0072]) is configured to: identify a plurality of regions that each store (plurality of nodes that store and retrieve chunks [0466]) at least a portion of the implicated metadata portion; (chunks holding metadata [0113])  generate sub-requests (multi-cast Get Requests [0177]) for respective regions (target nodes [0139])  of the plurality of regions (plurality of nodes that store and retrieve chunks [0466]) based on the update request; (Fig. 5 chunk put operation [0126]) distribute the sub-requests (multi-cast Get Requests [0177]) to regional enumerators (each designated storage server [0308]) in respective regions (target nodes [0139])  of the plurality of regions; (plurality of nodes that store and retrieve chunks [0466]) and aggregate responses to the sub-requests (multi-cast Get Requests [0177]) from the regional enumerators (each designated storage server [0308])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler to incorporate the teachings of Bestler III wherein, to match the metadata characteristic, the global 
chunk to a second storage server, which then replicates it to a third storage server. If the server performs replication on a cut-through basis, the impact on an isolated put transaction would appear to be minimal (two times the cut-through latency, which might be as small as a single Ethernet frame for each hop). Bestler III [0072]
	Claims 14 and 18 corresponds to claim 1 and are rejected accordingly.

Regarding claim 2 Bestler in view of Bestler III teaches the data storage system of claim 1.
Bestler as modified further teaches  wherein the implicated metadata portion comprises the portion of the object level metadata, (the class-of-storage requirement for the chunk for the object [0072]) wherein the update data (immutable payload for chunks [0122]) comprises a classification for an object, (object attribute  [0103]) see for example version manifest of the object [0038]) wherein modifying, (updating [0072]) based on the update data, (immutable payload for chunks [0122]) the implicated metadata portion (the class-of-storage requirement for the chunk for the object [0072]) comprises: adding the classification (The class-of-storage for one or more
version manifests for an object may be updated as a result of later manifest put operations, [0106]) to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
	Claims 15 and 19 correspond to claim 2 and are rejected accordingly.

Claims 3, 16 and 20  are rejected under 35 U.S.C. 103 as being unpatentable Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter Bestler III and in further view of Crofton et al., (United States Patent Publication Number 20170331893) hereinafter Crofton.
Regarding claim 3 Bestler in view of Bestler III teaches the data storage system of claim 2
Bestler as modified further teaches  wherein the classification (object attribute  [0103]) to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
	Bestler does not fully disclose specifies a geographic location associated with the object 
specifies a geographic location associated with the object (the generated metadata comprises geolocation metadata for the file [0198])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III to incorporate the teachings of Crofton whereby   specifies a geographic location associated with the object. By doing so file fragments and locations of storage files at one or more storage providers are attained. Crofton [0059].
Claims 16 and 20 corresponds to claim 3 and is rejected accordingly.

Claims 4, 5 and 17  are rejected under 35 U.S.C. 103 as being unpatentable Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in  view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter Bestler III and in further view of  Orenstein et al., (United States Patent Publication Number 20060026219) hereinafter Orenstein
Regarding claim 4 Bestler in view of Bestler III teaches the data storage system of claim 2.
Bestler as modified teaches  wherein the classification (object attribute  [0103]) corresponding to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
Bestler  does not fully disclose specifies a governmental restriction on the object
specifies a governmental restriction on the object (government and industry regulations of records [0091])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bester III and Crofton to incorporate the teachings of Orenstein whereby   specifies a geographic location associated with the object. By doing so this advantage is provided by implementing write-once-read-many (WORM) guarantees, as well as timestamping, which facilitates compliance with customer-defined retention policies. Orenstein [0091]
	Claim 17 corresponds to claim 4 and is rejected accordingly.

Regarding claim 5 Bestler in view of Bestler III teaches the data storage system of claim 2.
Bestler further teaches  wherein the classification (object attribute  [0103]) corresponding to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
	Bestler does not fully disclose specifies a retention policy for the object
	Orenstein teaches specifies a retention policy for the object (long-term retention
of records such as financial documents and medical data [0091])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler to incorporate 

Claim 6  are rejected under 35 U.S.C. 103 as being unpatentable Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in view of Karr et al., (United States Patent Publication Number 20180357019) hereinafter Karr.
Regarding claim 6 Bestler in view of Bester III teaches the data storage system of claim 2.
Bestler as modified further teaches  wherein the classification (object attribute  [0103]) corresponding to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
Bestler does not fully disclose specifies an organization type that has rights in the object
	Karr teaches specifies an organization type that has rights in the object (The ACL is a list of permissions attached to an object and the ACL specifies which users or
system processes are granted access to objects, as well as what operations are allowed on given objects [0096]) 


Claim 7  are rejected under 35 U.S.C. 103 as being unpatentable Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter Bestler III and in further view of  Ramsden et al., (United States Patent Publication Number 20200250132) hereinafter Ramsden.
Regarding claim 1 Bestler in view of Bestler III teaches the data storage system of claim 1.
Bestler as modified further teaches  wherein the implicated metadata portion comprises the portion of the object level metadata, (the class-of-storage requirement for the chunk for the object [0072]) wherein the update data (immutable payload for chunks [0122]) wherein modifying, (updating [0072]) based on the update data (immutable payload for chunks [0122]) the implicated metadata portion (the class-of-the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
Bestler does not fully teach comprises a data control restriction for an object, adding the data control restriction to obtain an updated portion of the object level metadata.
	Ramsden teaches comprises a data control restriction for an object, (such content being protected from being erased or overwritten for a specified retention period. When a chunk becomes full enough, it is sealed and/or closed becoming
immutable, e.g., read-only and delete only. [0038]) adding the data control restriction to (such content being protected from being erased or overwritten for a specified retention period. When a chunk becomes full enough, it is sealed and/or closed becoming immutable, e.g., read-only and delete only. [0038]) obtain an updated portion of the object level metadata (Chunk content is modified in append only
mode, [0038])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III to incorporate the teachings of Ramsden wherein comprises a data control restriction for an object, adding the data control restriction to obtain an updated portion of the object level metadata. By doing so an update of the respective attributes 

Claims 8 and 9  are rejected under 35 U.S.C. 103 as being unpatentable Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter Bestler III, in view of  Ramsden et al., (United States Patent Publication Number 20200250132) hereinafter Ramsden and in further view of Karr et al., (United States Patent Publication Number 20180357019) hereinafter Karr
Regarding claim 8 Bestler in view of Besler III and Ramsden teaches the data storage system of claim 7.
Bestler as modified teaches , corresponding to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
	Bestler does not teach wherein the data control restriction specifies users that are authorized to modify the object
	Karr teaches wherein the data control restriction specifies users that are authorized to modify the object (Access Control List “ACL” The ACL is a list of permissions attached to an object and the ACL specifies which users or system processes are granted access to objects, as well as what operations are allowed on given objects [0096])


Regarding claim 9 Bestler in view of Bestler III and Ramsden teaches the data storage system of claim 7.
Bestler as modified teaches for the object corresponding to the portion of the object level metadata (Fig. 3, (304) object metadata [0074])
Bestler does not fully disclose  wherein the data control restriction specifies that an audit trail is to be generated for the object 
	Karr teaches wherein the data control restriction (Access Control List “ACL” The ACL is a list of permissions attached to an object [0096]) specifies that an audit trail is to be generated for the object (maintain audit logs [0096])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III and  Ramsden to incorporate the teachings of Karr wherein the data control restriction specifies that an audit trail is to be generated for the object. By doing so an audit log  document records an event in a computing system. In addition to 

Claims 10, 11 and 12  are rejected under 35 U.S.C. 103 as being unpatentable Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter Bestler II, in view of  Ramsden et al., (United States Patent Publication Number 20200250132) hereinafter Ramsden in view of Karr et al., (United States Patent Publication Number 20180357019) hereinafter Karr and in further view of Bestler et al., (United States Patent Publication Number 20160191250) hereinafter Bestler II
Regarding claim 10 Bestler in view of Bestler III, Ramsden and in further view of Karr teaches the data storage system of claim 9.
Bestler as modified does not fully disclose  wherein the global enumerator is further programmed to: obtain a modification for a first data chunk of the data chunks; make a determination, based on the updated portion of the object level metadata, that the first data chunk is subject to the audit trail; in response to the determination, generate a new data chunk based on the modification.
make a determination, based on the updated portion of the object level metadata, (Chunk content is modified in append only
mode, [0038])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III to incorporate the teachings of Ramsden wherein make a determination, based on the updated portion of the object level metadata. By doing so an update of the respective attributes of the index data structure for each of the objects that have been stored in the object storage can be achieved. Ramsden [0060]
	Bestler II teaches wherein the global enumerator is further programmed to: (chunk server [0340]) obtain a modification (flexible hashing [0941]) for a first data chunk (first chunk [0941]) of the data chunks (remaining chunks [0941]) that the first data chunk (first chunk [0941]) is subject to the audit trail (auditing of chunk storage. [0663]) in response to the determination, generate a new data chunk based on the modification (Each would then "update" that specific range by creating a new chunk with the prior content excluding the supplied update. [0864])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III, Ramsden, in view of Karr to incorporate the teachings of Bestler II wherein the global enumerator is further programmed to: obtain a modification for a first data 

Regarding claim 11 Bestler in view of Bestler III, Ramsden, in view of Karr and in further view of Bestler II teaches the data storage system of claim 10.
Bestler as modified does not fully teach  wherein the new data chunk is associated with a time stamp that specifies a time associated with when the new data chunk was generated 
	Bestler II teaches wherein the new data chunk (new chunk [0940]) is associated with a time stamp that specifies a time associated with (Each time that a data
item is referenced, it may be tagged with a timestamp (many implementations are possible). [0768]) when the new data chunk was generated (new chunk [0940])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III, Ramsden, in view of Karr to incorporate the teachings of Bestler II  wherein the new data chunk is associated with a time stamp that specifies a time associated with when the new data chunk was generated. By doing so each storage server will apply the edits in the correct order as received. Bestler II [0744]
Regarding claim 12 Bestler in view of Ramsden, in view of Karr and in further view of Bestler II teaches the data storage system of claim 11
Bestler as  modified does not fully disclose  wherein the first data chunk is associated with a second time stamp that specifies a time prior to the time associated with when the new data chunk was generated.
	Bestler II teaches wherein the first data chunk (first chunk [0941]) is associated with a second time stamp that specifies a time prior to the time associated with (Each time that a data item is referenced, it may be tagged with a timestamp (many
implementations are possible). [0768]) when the new data chunk was generated (new chunk [0940])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III, Ramsden, in view of Karr to incorporate the teachings of Bestler II  wherein the first data chunk is associated with a second time stamp that specifies a time prior to the time associated with when the new data chunk was generated. By doing so each storage server will apply the edits in the correct order as received. Bestler II [0744]

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable Bestler et al., (United States Patent Publication Number 20130226978) hereinafter Bestler, in view of Caitlin Bestler (United States Patent Publication Number 20160191508) hereinafter 
Regarding claim 13 Bestler in view of Bestler III teaches the data storage system of claim 1.
Bestler as modified does not fully disclose  wherein the data chunks comprise: client data; and system metadata associated with the client data.
	Gupta teaches wherein the data chunks (one or more data chunks [0062]) comprise: client data; (backup snapshot [0062]) and system metadata associated with the client dat. (file system metadata for backup snapshot [0062])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bestler in view of Bestler III to incorporate the teachings of Gupta wherein the data chunks comprise: client data; and system metadata associated with the client data.
By doing so the storage clusters associated with one or more other storage domains of the enterprise may also provide to the cloud service system metadata associated with a plurality of objects stored in the corresponding primary storage system and metadata associated with a plurality of objects stored in the corresponding storage cluster. Gupta [0024]


Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

8. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-

attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Kweku Halm/
Examiner
Art Unit 2166
12/04/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166